DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Election/Restrictions
Newly submitted claims 40-46 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
 Claim 40 is directed toward antenna system with a specific housing arrangement and a generic antenna. Claim 46 is directed toward a router with a dipole antenna without any housing. These are both independent and distinct from the originally filed independent claim 21 due to the different configuration of the housing arrangement as well as utilizing a specific dipole antenna arrangement.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 40-46 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 24, 33, 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reece et al. (U.S. Patent No. 6121935), hereinafter known as Reece.
Regarding claim 21, Reece discloses (Fig. 12a) a metal housing portion (150) defining a majority of a first half of a housing chamber (see Fig. 12a), a non-metal housing portion (152) defining a majority of a second half of the housing chamber (see Fig. 12a), a housing connecting interface (160, 162 are connectors) defined between the metal housing portion and the non- metal housing portion (see Fig. 12a);
a printed circuit board (101) disposed within the housing chamber coupled to the metal housing portion (col. 14, line 42 – col. 15, line 3); and
a first dipole antenna (102a and 102b) positioned in the non-metal housing portion of the housing chamber and spaced from the housing connecting interface (see Fig. 12a).
Regarding claim 24, Reece further discloses (Fig. 12a) a second dipole antenna (102b) positioned in the non-metal housing portion of the housing chamber (see Fig. 12a).
Regarding claim 33, Reece further discloses (Fig. 12a) wherein the printed circuit board is coupled to the metal housing portion through a structure (160,162).
Regarding claim 34, Reece further discloses (Figs. 12a) wherein the non-metal housing portion is RF transparent (col. 14, lines 61-64).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 23, 25, 32, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reece in view of Esselle et al. (WO 2005062422 A1), hereinafter known as Esselle.
Regarding claim 22, Reece teaches the limitations of claim 21, but does not teach further details regarding the antenna.
Esselle teaches (Figs. 23 and 27) a metal housing portion (2810) defining a first portion of a housing chamber (see Fig. 27); a non-metal housing portion (not shown, non-conducting cover, p. 45, lines 15-18) defining a second portion of the housing chamber (see Fig. 27); a housing connecting interface (area between 2810 and non-conducting cover, see Fig. 27) defined between the metal housing portion and the non- metal housing portion; a printed circuit board (2815) disposed within the housing chamber coupled to the metal housing portion (see Fig. 27); and a first dipole antenna (2460, see Fig. 23) electrically coupled to a first feedline (2420A) included in the printed circuit board (see Fig. 23), the first dipole antenna positioned in the second portion of the housing chamber and spaced from the housing connecting interface (see Fig. 23),
wherein the first dipole antenna is configured such that a first direction of a first dipole current (current along portions of 2460 normal to 2412, see Fig. 27 for arrangement with metal housing portion) associated with the first dipole antenna is approximately normal to a plane defined by the housing connecting interface (see Figs. 23 and 27).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the dipole arrangement of Esselle in the antenna apparatus of Reece because it improves the bandwidth (p. 34, lines 23-30).
Regarding claim 23, Reece as modified teaches the limitations of claim 22, and Esselle further teaches (Figs. 23 and 27) wherein a spacing (t, see Fig. 23) between a first point on a plane defined by the housing connecting interface and a second point on the first dipole antenna is between about 5 mm and 20 mm (see table in Fig. 23).
Therefore, for the reasons stated in response to claim 22, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the dipole arrangement of Esselle in the antenna apparatus of Reece.
Regarding claim 25, Reece as modified teaches the limitations of claim 22, and Esselle further teaches (Figs. 23 and 27) wherein the second dipole antenna is configured such that a second direction of a second dipole current (current along portions of 2462 normal to 2412, see Fig. 27 for arrangement with metal housing portion) associated with the second dipole antenna is approximately normal to the plane defined by the housing connecting interface (see Figs. 23 and 27).
Therefore, for the reasons stated in response to claim 22, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the dipole arrangement of Esselle in the antenna apparatus of Reece.
Regarding claim 32, Reece as modified teaches the limitations of claim 22, and Esselle further teaches (Figs. 23 and 27) wherein a first maximum radiation direction of the first dipole antenna is approximately parallel to a plane defined by the housing connecting interface (see Fig. 23, Examiner’s Note: the Examiner has reason to believe that “wherein a first maximum radiation direction of the first dipole antenna is approximately parallel to a plane defined by the housing connecting interface”; therefore, this limitation, which refers entirely to a property or function of the explicitly recited structure of 32, which structure, as described herein, reads on the dipole antenna of Reece as modified, is presumed inherent to the dipole of Reece as modified, as permitted by the legal principles outlined in MPEP 2112.01(I); for further information see also In Re Schreiber, 44 USPQ2d 1429 (CAFC 1997), which states that: "A patent applicant is free to recite features of an apparatus either structurally or functionally. . . . Yet, choosing to define an element functionally, i.e., by what it does, carries with it a risk . . . As our predecessor court stated in Swinehart, 439 F.2d at 213, 169 USPQ at 228: where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.").
Therefore, for the reasons stated in response to claim 22, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the dipole arrangement of Esselle in the antenna apparatus of Reece.
Regarding claim 35, Reece as modified teaches the limitations of claim 22, and Esselle further teaches (Figs. 23 and 27) wherein the printed circuit board extends from the first portion of the housing chamber into the second portion of the housing chamber (see Fig. 27).
Therefore, for the reasons stated in response to claim 22, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the dipole arrangement of Esselle in the antenna apparatus of Reece.
Allowable Subject Matter
Claims 28-31 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957. The examiner can normally be reached M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL MUNOZ/Primary Examiner, Art Unit 2896